First Advantage Bancorp Report of Independent Registered Public Accounting Firm and Consolidated Financial Statements Years Ended December 31, 2012 and 2011 Contents Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Financial Statements Consolidated Balance Sheets at December 31, 2012 and 2011 F-2 Consolidated Statements of Income for the years ended December 31, 2012 and 2011 F-3 Consolidated Statements of Comprehensive Income for the years ended December 31, 2012 and 2011 F-4 Consolidated Statements of Changes in Stockholders' Equity for the years endedDecember 31, 2012 and 2011 F-5 Consolidated Statements of Cash Flows for the years ended December 31, 2012 and 2011 F-6 Notes to Consolidated Financial Statements F-7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders First Advantage Bancorp Clarksville, Tennessee We have audited the accompanying consolidated balance sheets of First Advantage Bancorp and subsidiaries as of December 31, 2012 and 2011, and the related consolidated statements of income, other comprehensive income, changes in stockholders' equity, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of First Advantage Bancorp and subsidiaries as of December 31, 2012 and 2011, and the results of their operations, other comprehensive income, changes in stockholders' equity and their cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. Jackson, Tennessee March 8, 2013 F-1 First Advantage Bancorp Consolidated Balance Sheets (Dollars in thousands, except share and per share amounts) December 31, Assets Cash and due from banks $ $ Interest-bearing demand deposits with banks Federal funds sold Cash and cash equivalents Available-for-sale securities, at fair value Loans held for sale, at lower of cost or fair value Loans, net of allowance for loan losses of $5,258 and $4,316 at December 31, 2012 and 2011, respectively Premises and equipment, net Other real estate owned, net Federal Home Loan Bank stock, at cost Accrued interest receivable Income taxes refundable Deferred tax asset, net Other assets Total assets $ $ Liabilities and Shareholders' Equity Liabilities Deposits Demand $ $ Savings, checking and money market Time certificates Total deposits Short-term borrowings Federal Home Loan Bank advances Long-term debt Other liabilities Total liabilities Commitments and contingencies - - Shareholders' Equity Preferred stock, $0.01 par value, 10,000,000 shares authorized, no shares issued or outstanding at December 31, 2012 or 2011 - - Common stock, $0.01 par value, 50,000,000 shares authorized, 4,319,585 shares issued and 3,949,501 outstanding at December 31, 2012; 4,459,135 issued and 4,038,260 outstanding at December 31, 2011 43 45 Additional paid-in-capital Common stock held by: Nonqualified Deferred Compensation Plan ) ) Employee Stock Ownership Plan ) ) 2008 Equity Incentive Plan ) ) Retained earnings Accumulated other comprehensive income, net Total shareholders' equity Total liabilities and shareholders' equity $ $ F-2 First Advantage Bancorp Consolidated Statements of Income (Dollars in thousands, except share and per share amounts) Years Ended December 31, Interest and dividend income Loans $ $ Investment securities Other Total interest and dividend income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts and other fees Net gains on sales of mortgage loans held for sale Net realized gain on sales of available-for-sale securities 25 Insurance and brokerage commissions Net realized gain on sales of other assets held-for-sale - Other Total non-interest income Non-interest expense Salaries and employee benefits Net occupancy expense Equipment expense Data processing fees Professional fees Marketing expense Supplies and communication Loan collection and repossession expense 38 Other Total non-interest expense Income before income taxes Provision for income taxes Net income $ $ Per common share: Basic net income per common share $ $ Diluted net income per common share $ $ Dividends declared per common share $ $ Basic weighted average common shares outstanding Diluted weighted average common shares outstanding F-3 First Advantage Bancorp Consolidated Statements of Other Comprehensive Income (Dollars in thousands) Years Ended December 31, Net income $ $ Net change in unrealized (loss) gain on available-for-sale securities ) Less reclassification adjustment for realized gains included in income ) ) Other comprehensive (losses) gains, before tax effect ) Tax (benefit) expense ) Other comprehensive (loss) income ) Comprehensive income $ $ See accompanying notes to unaudited condensed consolidated financial statements. F-4 First Advantage Bancorp Consolidated Statements of Changes in Stockholders' Equity Years Ended December 31, 2012 and 2011 (Dollars in thousands, except share and per share amounts) Common Accumulated Additional Stock Other Total Common Stock Paid-in Retained Acquired by Comprehensive Stockholders' Shares Amount Capital Earnings Benefit Plans Income Equity Balance at January 1, 2011 $ 46 $ $ $ ) $ $ Net income - Change in unrealized appreciation of available-for-sale securities, net of tax - Treasury stock purchase/retire ) (2 ) ) - - - ) Issuance of retired Treasury stock issued for stock option exercises 1 - - - Dividends paid ($0.20 per common share) - - - ) - - ) Purchase of shares by employee benefit plans - - - ) - - Release of shares by employee benefit plans - - ) - - 93 Stock-based compensation - Balance at December 31, 2011 45 ) Net income - Change in unrealized appreciation of available-for-sale securities, net of tax - ) ) Treasury stock purchase/retire ) (2
